DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This action is a final rejection
Claims 13, 15-18 and 32-49 are pending
Claims 1-12, 14, 19-31 were cancelled
Claims 32-49 Withdrawn
Claims 13 and 15 were amended
Claims 13 and 15-18 are rejected under 35 USC § 101
Claims 17 and 18 are rejected under 35 USC § 112
Claims 13 and 15-18 are rejected under 35 USC § 103

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 4-16-2018 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [13 and 15-18] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 13 and 15-18, the claims recite an abstract idea of securing verification and completion of a sale and purchase transaction at a location remote from the initiation of such transaction. 
Independent Claim 13 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 13 recites a system for secure verification of the identity of a person. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “whereby said person in control of the safety of said child and said person to be identified compare said mobile redemption communications visible on each of said screens on each of said mobile devices for verification of the identity of said person for release of said child safely to said person“; ”Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claim 13 recites: “a sending computing device connected to the internet that is controlled by or on behalf of a parent of a child”; “a first receiving mobile wireless computing device connected to the internet that is controlled by the person to be identified “; “a second receiving mobile wireless computing device connected to the internet that is controlled by a person responsible for the safety of said child“ and “a sending application program running on said sending device“; amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
Claim 13 recites: “a mobile redemption communication sent by said sending program and received by and visible on the screen of said first mobile device and on the screen of said second mobile device Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, Claim 13 recites: “a sending computing device connected to the internet that is controlled by or on behalf of a parent of a child”; “a first receiving mobile wireless computing device connected to the internet that is controlled by the person to be identified “; “a second receiving mobile wireless computing device connected to the internet that is controlled by a person responsible for the safety of said child“ and “a sending application program running on said sending device“; amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f))
Claim 13 recites: “a mobile redemption communication sent by said sending program and received by and visible on the screen of said first mobile device and on the screen of said second mobile device Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.  

Claims 15-18, dependent on claim 13 are rejected under 35 U.S.C 101 based on similar rationale as claim 13. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.


Claim 15 dependent on claim 13 amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea of claim 13, by reciting “each of said screens of said mobile device is a touch screen”; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 16 dependent on claim 13 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 16 recites “an email showing said mobile verification pass, an SMS message showing said mobile verification pass, a push notification sent directly to an application installed on said mobile device that shows on said screen of said mobile device or allows access to said mobile verification pass, an email with a link to a website on which is shown said mobile verification pass or from which said mobile verification pass may be accessed, an SMS message with a link to a website on which is shown said mobile verification pass or 

Claim 17 dependent on claim 13; merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 17 recites “mobile verification pass comprises one or more visible security features”.  This claim amounts to no more than displaying the verification pass by means of one or more visibly security features, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 18 dependent on claim 17 merely recites additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 18 recites “a timer, moving images, color, transaction information, images, and a touch operable close button”.  These claims amounts to no more than displaying the verification pass by means of one or more visibly security features (including a timer, moving images, color, transaction information, images, and a touch operable close button), which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claim 13, 15-18 are rejected under 35 U.S.C. 103 as being un-patentable by Jia et.al. (CN 104702613 A) hereinafter “Jia” in view of Dixon et. al. (US 2017/0046681 A1) hereinafter “Dixon”. (NOTE: Reference used is a machine generated English translation of Jia’s invention)

Regarding claim 13 Jia teaches a system for secure verification of the identity of a person comprising:
a sending computing device connected to the internet that is controlled by or on behalf of a parent of a child; (See at least [0020] via: “…the parent terminal specific information is sent to the server…”)
a first receiving mobile wireless computing device connected to the internet that is controlled by the person to be identified; (See at least [0025] via: “…mobile terminal to pick-up person terminal…”)
a second receiving mobile wireless computing device connected to the internet that is controlled by a person responsible for the safety of said child (See at least [0025] via: “… receiving terminal of the teacher
a sending application program running on said sending device, and  (See at least [0025] via: “… the generation of human information uploaded to mobile background by APP in the mobile terminal of the parent terminal…”)
a mobile redemption communication sent by said sending program and received by and visible on the screen of said first mobile device and on the screen of said second mobile device parent terminal, comprises human person name, sex, height, weight, photos... generating similar… information …. to mobile terminal to pick-up person terminal and the teacher terminal…”)
whereby said person in control of the safety of said child and said person to be identified compare said mobile redemption communications visible on each of said screens on each of said mobile devices for verification of the identity of said person for release of said child safely to said person verification .., the parent terminal specific information is sent to the server... pick-up person information to the server, at the same time of teacher terminal … teacher terminal receives information … confirmation, the pick-up person are legal, .. …picking person information, …can be a child of the parent, … ensure the safety of children. 
Although Jia teaches identifying the pick-up person of the children by the person in control of the children by verifying the information of the terminal of the pick-up person by the information of the terminal of the teacher, it does not explicitly teach that this identification is done by comparing the information on the screens of the terminals, which is taught by Dixon which teaches comparing information visible on the screens of mobile devices (See at least [104] via: “…FIG. 6B illustrates how identification codes may be shown on a mobile device 250 and a fare inspector device 330 to allow a fare inspector to identify a particular mobile device…”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Jia to incorporate the teachings of Dixon because as Dixon suggests identification can be done by comparing information on the screen of mobile devices to accurately authenticate the pickup person.

Regarding claim 15 Jia and Dixon teach the invention as detailed above with respect to claims 13. Nevertheless Jia is silent the following claim that is taught by Dixon:  
each of said screens of said mobile device is a touch screen. (See at least [0128] via: “…Payment information can be entered using one or more user input interfaces of the mobile device 250, such as a touch screen…”; in addition see at least [0103] via: “…FIG. 6B illustrates how a fare inspector device 330 may be utilized as well. The fare inspector device 330 can include any number of devices similar to mobile devices 250 (e.g., mobile phones, tablet computers, netbook computers, hand held computer, etc.)…”). Although Dixon teaches that the fare inspector device 330 can include any number of devices similar to mobile device 250 it does not explicitly state that the screen of device 330 is a touch screen, yet it is obvious from looking at Dixon’s fig. 6B and the assertion by Dixon that device 330 may be a mobile phone that also has a touch screen as most mobile phones. Therefore, the claim would have been obvious because “a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc. 82 USPQ2d 1385, 1397.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Jia to incorporate the teachings of Dixon because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Jia’s teaching regarding a method for verifying personal information sent by a parent terminal to a server, the server transmitting the information to the teacher terminal, and to the pick-up person terminal, whereby the teacher terminal verifies the pick-up person information who picks up the children could be modified to include Dixon’s’s teaching regarding a user’s wireless mobile device and a transit mobile device, both of which are remotely connected with a server that transmits identical verification to both devices with a unique identifier of user’s acquisition of a fare and which allows a  fare inspector to compare his transit mobile device with the user’s mobile device to authenticate and allow entry of user to transit vehicle for which user purchased the fare in order to augment Jia’s method of verifying and identifying individuals.

Regarding claim 16 Jia and Dixon teach the invention as detailed above with respect to claims 13. Nevertheless Jia is silent the following claim that is taught by Dixon:  
communication is selected from the group comprising: 
an email showing said mobile verification pass, an SMS message showing said mobile verification pass, a push notification sent directly to an application installed on said mobile device that shows on said screen of said mobile device or allows access to said mobile verification pass, an email with a link to a website on which is shown said mobile verification pass or from which said mobile verification pass may be accessed, an SMS message with a link to a website on which is shown said mobile verification pass or from which said mobile verification pass may be accessed, and an electronic communication showing a mobile verification pass. (See at least [0177] via: “…communication to and/or from the mobile device may be achieved through one or more of SMS messaging, automated phone calls, emails…”)  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Jia to incorporate the teachings of Dixon because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Jia’s teaching regarding a method for verifying personal information sent by a parent terminal to a server, the server transmitting the information to the teacher terminal, and to the pick-up person terminal, whereby the teacher terminal verifies the pick-up person information who picks up the children could be modified to include Dixon’s’s teaching regarding a user’s wireless mobile device and a transit mobile device, both of which are remotely connected with a server that transmits identical verification to both devices with a unique identifier of user’s acquisition of a fare and which allows a  fare inspector to compare his transit mobile device with the user’s mobile device to authenticate and allow entry of user to transit vehicle for which user purchased the fare in order to augment Jia’s method of verifying and identifying individuals.

Regarding claim 17 Jia and Dixon teach the invention as detailed above with respect to claims 13. Nevertheless Jia is silent the following claim that is taught by Dixon:  
said mobile verification pass comprises one or more visible security features. (See at least [0100] via: “…show, on a display 610 of the mobile device 250, a fare payment indicator 620-1 for time t1…”) 

verifying personal information sent by a parent terminal to a server, the server transmitting the information to the teacher terminal, and to the pick-up person terminal, whereby the teacher terminal verifies the pick-up person information who picks up the children could be modified to include Dixon’s teaching regarding a user’s wireless mobile device and a transit mobile device, both of which are remotely connected with a server that transmits identical verification to both devices with a unique identifier of user’s acquisition of a fare and which allows a  fare inspector to compare his transit mobile device with the user’s mobile device to authenticate and allow entry of user to transit vehicle for which user purchased the fare in order to augment Jia’s method of verifying and identifying individuals.

Regarding claim 18 Jia and Dixon teach the invention as detailed above with respect to claims 13 and 17. Nevertheless Jia is silent the following claim that is taught by Dixon:  
said one or more visible security features are selected from the group comprising: 
a timer, moving images, color, transaction information, images, and a touch operable close button.  (See at least [0100] via: “…Moreover, to mitigate fraud, … the mobile device 250 to display a second fare payment indicator 620-2 at time t2….It will be understood that any number of different fare payment indicators 620 may be used, and they may be updated at any time with any frequency including the use of moving indicators so as to prevent pictures or clones of the indicator (i.e. dynamic indicators). …Changing the fare payment indicator 620 in this manner makes it difficult for someone to try to copy an indicator and cheat the system…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Jia to incorporate the teachings of Dixon because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Jia’s teaching regarding a method for verifying personal information sent by a parent terminal to a server, the server transmitting the information to teacher terminal, and to the pick-up person terminal, whereby the teacher terminal verifies the pick-up person information who picks up the children could be modified to include Dixon’s’s teaching regarding a user’s wireless mobile device and a transit mobile device, both of which are remotely connected with a server that transmits identical verification to both devices with a unique identifier of user’s acquisition of a fare and which allows a  fare inspector to compare his transit mobile device with the user’s mobile device to authenticate and allow entry of user to transit vehicle for which user purchased the fare in order to augment Jia’s method of verifying and identifying individuals.

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. (FP 7.37)

Applicant amended independent claim 13 and dependent claim 15, as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
Step 2A Prong One: Applicant argues that claim 13 is not directed to an abstract idea, based on the amendment of claim 13 which Applicant believes does not belong to any grouping of abstract ideas as defined by the MPEP. 
Examiner disagrees. According to the analysis under step 2A prong one, the selected claim recitation under such analysis belongs to the grouping of certain methods of organizing human activity under managing personal behavior or relationships or interactions between people as it recites securing verification of the identity of a person. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.

Step 2A Prong Two and Step 2B : Applicant argues that even if the claims were directed to an abstract idea the specific claims constitute “significantly more” since the claim recites a “practical application” that imposes meaningful limits on the judicial exception and in addition to amounting to an inventive concept.

 Examiner disagrees. As explained under the PEG2A Prong Two analysis, all the listed additional elements amount to no more than mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea (refer to MPEP 2106.05(f)). In addition the insignificant extra solution Accordingly the claim as a whole does not integrate the abstract idea into a practical application or an inventive concept because it does not impose any meaningful limits on practicing the abstract idea and hence the claims remain rejected under 35 U.S.C. 101.

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 103:
Applicant argues that Dixon in view of Bouchard does not render claim 13, as amended, or claims 17 and 18 obvious specific to the following:
Previous claims 19 and 20 that have been incorporated into amended claim 13  based on the retrieval of a parent's child by a trusted person to be identified from a teacher in whose care the child is. Applicant argues that there is no support that would motivate the use of Bouchard’s teachings on acoustic response in an ear canal and apply acoustic response to Dixon's system.
In addition regarding claims 17 and 18, dependent on amended claim 13 Applicant argues that there is nothing in Dixon's system for getting on a bus or Bouchard's ear canal measurements that requires, much less suggests, adding any security oriented technology to either, much less to a combination of the two 
Examiner agrees, and art by Bouchard was withdrawn. The rejection was changed to be un-patentable by Jia over Dixon under 35 USC §103 from being un-patentable by Dixon over Bouchard under 35 USC §103.

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 13, and 15-18 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In addition examiner maintains the rejection of claims 13, and 15-18 and has changed the rejection to be un-patentable by Jia over Dixon under 35 USC §103.  In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. . (FP 7.40)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PIERRE L MACCAGNO/Examiner, Art Unit 3697      

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697